 



Exhibit 10.1
CONSENT AND CONVERSION AGREEMENT
This CONSENT AND CONVERSION AGREEMENT (this “Agreement”) is made and entered
into as of the 5th day of June, 2007 by and among:

(1)   CANARGO ENERGY CORPORATION, a Delaware Corporation (the “Company”);   (2)
  THE PERSONS whose names are set out in Schedule 1 (the “Senior Noteholders”
and individually a “Senior Noteholder”); and   (3)   CANARGO LIMITED, a company
incorporated under the laws of Guernsey (“CanArgo Limited”).

WHEREAS

(A)   On 25 July 2005 the Senior Noteholders entered into a Note Purchase
Agreement with the Company, as amended (the “NPA”) pursuant to which the Company
issued US$25,000,000 in aggregate principal amount of senior secured promissory
notes due 25 July 2009 (the “Senior Secured Notes”) to the Senior Noteholders
which are convertible into shares of common stock, par value $0.10 each, in the
Company.   (B)   On or around the date of this Agreement, the Company and the
Senior Noteholders have entered into an amendment to the NPA pursuant to which
the Senior Noteholders have acquired the right to convert an aggregate of
US$10,000,000 of the entire outstanding principal amount of the Senior Secured
Notes into Tethys Common Stock at a price of US$2.50 per share of Tethys Common
Stock (the “Amendment Agreement”).   (C)   Certain of the Senior Noteholders are
willing to agree to convert US$10 million in aggregate of their Senior Secured
Notes into Tethys Common Stock in accordance with the NPA as amended by the
Amendment Agreement on the terms and subject to the conditions set out in this
Agreement.

IT IS AGREED as follows:

1   DEFINITIONS AND INTERPRETATION

1.1   In this Agreement the following words and expressions shall, unless the
context otherwise requires, have the following meanings:       “Business Day”
means any day other than a Saturday, a Sunday or a day on which commercial banks
in New York City, Toronto or London are required or authorized to be closed;    
  “Conversion” has the meaning ascribed in Clause 3.1 of this Agreement;      
“Conversion Date” means the date five Business Days from the date of
satisfaction of the conditions specified in Clause 2.1 of this Agreement;      
“Conversion Stock” has the meaning ascribed to it in Clause 3.1 of this
Agreement;

 



--------------------------------------------------------------------------------



 



    “Senior Noteholders” means the record holders of the Senior Secured Notes as
of the Conversion Date;       “Tethys” means Tethys Petroleum Limited, a company
incorporated under the laws of the Bailiwick of Guernsey and an indirect
subsidiary of the Company;       “Tethys Common Stock” means the ordinary shares
with a nominal value of $0.10 each in the capital of Tethys; and       “Tethys
Share Pledge” means the pledge over certain of the Tethys Common Stock granted
to the Senior Noteholders pursuant to the Security Interest Agreement dated 9
February 2007 by and among CanArgo Limited, Tethys, Ingalls & Snyder LLC and
others party thereto.   1.2   Words and expressions defined in the NPA shall
have the same meanings herein except in so far as expressly varied by or
inconsistent with the provisions of this Agreement.   2   CONDITIONS PRECEDENT  
2.1   The Senior Noteholders consent to the conversion of, and those Senior
Noteholders whose names are set out in Schedule 1 agree that they shall convert,
an aggregate of US$10 million of the entire principal amount issued and
outstanding under the Senior Secured Notes into shares of Tethys Common Stock
pursuant to the NPA conditional upon the prior or contemporaneous satisfaction
or waiver of the following conditions:

  (a)   The Senior Noteholders and the Company shall have entered into the
Amendment Agreement; and     (b)   Ingalls & Snyder LLC, as the Security Agent,
shall have provided the requisite consent to release the Conversion Stock from
the Tethys Share Pledge.

2.2   Notwithstanding Clause 2.1 the Required Holders (as defined in the NPA)
shall be entitled by notice in writing given to the Company to waive (to such
extent as they may think fit) compliance with the conditions stated in Clauses
2.1(a) and (b).   2.3   If any of the conditions in Clause 2.1 has not been
satisfied or waived by 8 June 2007 (or by such later date as may be agreed in
writing between the Senior Noteholders, and the Company), then, without
prejudice to any accrued rights of the parties arising in respect of any of the
provisions of this Agreement, this Agreement shall, thereupon cease to have
effect.   3   CONVERSION   3.1   Subject to the terms of Clause 2, on and with
effect from the Conversion Date the Senior Noteholders whose names are set out
in Schedule 1 shall convert US$10 million of the entire outstanding principal
amount of the Senior Secured Notes held by them in aggregate into 4 million
shares of Tethys Common Stock (the “Conversion Stock”) pursuant to the NPA as
amended by the Amendment Agreement (the “Conversion”). The principal amount of
each of the Senior Secured Notes being converted by each such Senior Noteholder
pursuant to this Agreement is as set out opposite their respective names in
Column (2) of Schedule 1.   3.2   Accrued interest through the Conversion Date
in respect of the Senior Secured Notes being converted shall be payable by the
Company in cash to each of the Senior Noteholders who is

2



--------------------------------------------------------------------------------



 



    converting Senior Secured Notes in the proportions set out opposite their
respective names in Column (4) of Schedule 1. The interest payments due to the
converting Senior Noteholders pursuant to this Clause 3.2 shall be paid to the
converting Senior Noteholders on the Conversion Date.   3.3   The Conversion
Stock shall be divided amongst the converting Senior Noteholders in the amounts
set out opposite their respective names in Column (3) of Schedule 1.   3.4   The
Conversion Stock to be issued to each converting Senior Noteholder pursuant to
this Clause 3 to effect the Conversion shall be satisfied by the transfer on the
Conversion Date by CanArgo Limited of the requisite amount of the Conversion
Stock due to each converting Senior Noteholder with full title guarantee in
consideration for the cancellation of an aggregate of US$10 million of the
Senior Secured Notes held by the converting Senior Noteholders.   4   WARRANTS  
4.1   The consideration payable to the converting Senior Noteholders for the
conversion of all or part of their Senior Secured Notes into Tethys Common Stock
pursuant to Clause 3 shall be the issue by the Company of warrants (the
“Compensation Warrants”) to purchase up to an aggregate of 11,111,111 shares, at
an exercise price of US$0.90 per share (subject to adjustment), of the Company’s
common stock par value US$0.10 per share (the “Compensation Warrant Shares”).
The Compensation Warrants issuable to the converting Senior Noteholders pursuant
to this Clause 4.1 shall be issued to the converting Senior Noteholders on the
Conversion Date upon consummation of the conversion.   4.2   The Compensation
Warrants to be issued to the converting Senior Noteholders shall be
substantially in the form set out in Schedule 2, with such changes thereto, if
any, as may be approved by the Required Holders (as defined in the NPA) and the
Company in respect of their respective Compensation Warrants.   4.3   The
Compensation Warrants shall be divided amongst the converting Senior Noteholders
in the proportions of the Senior Secured Notes being converted by them
respectively.

5   GENERAL

5.1   Representations and Warranties       The Senior Noteholders party hereto
hereby repeat their respective representations and warranties to the Company set
forth in the NPA with the same effect as if set forth in full herein, and, in
connection therewith, they hereby further represent, warrant, acknowledge and
agree with the Company that neither the Conversion Stock, the Compensation
Warrants nor the Compensation Warrant Shares (collectively the “Securities”)
have been registered under the United States Securities Act of 1933, as amended
(the “Securities Act”) or any other state, provincial or foreign securities laws
(such laws together with the Securities Act being collectively referred to
herein as “Securities Laws”), the Securities are “restricted securities” as
defined in Rule 144 promulgated under the Securities Act and the Securities may
not be sold, transferred or offered for sale except in compliance with all
applicable Securities Laws and the rules and regulations promulgated thereunder.
The certificates evidencing the Securities shall be imprinted with suitable
restrictive legends reflecting the foregoing.

3



--------------------------------------------------------------------------------



 



5.2   Further Assurance       The parties shall at their own cost do or procure
the doing of all such acts and things and/or execute or procure the execution of
all such documents as are reasonably required to give effect to the provisions
of this Agreement.   5.3   Assignment       No party shall be entitled to assign
in whole or in part any rights and/or obligations arising under this Agreement
to a third party without the prior written consent of the other parties.   5.4  
Entire Agreement       This Agreement together with the NPA constitute the
entire agreement among the parties with respect to the matters dealt with herein
and supersedes any previous agreement among the parties in relation to such
matters.   5.5   Variation       No variation of this Agreement shall be valid
or effective unless made by an instrument in writing signed by the parties
hereto.   5.6   Waiver       No waiver by either party of any of the
requirements hereof or of any of its rights hereunder shall be effective unless
given in writing and signed by or on behalf of that party and no forbearance,
delay or indulgence by either party in enforcing the provisions of this
Agreement shall prejudice or restrict the rights of that party nor shall any
waiver by that party of any of the requirements hereof or any of its rights
hereunder release the other from full performance of its remaining obligations
stated herein.   5.7   Severability       Each provision of this Agreement shall
be construed separately and (save as otherwise expressly provided herein) none
of the provisions hereof shall limit or govern the extent, application or
construction of any other of them and notwithstanding that any provision of this
Agreement may prove to be illegal or unenforceable the remaining provisions of
this Agreement shall continue in full force and effect.   5.8   Counterparts,
Facsimile Execution and Delivery       This Agreement may be executed in any
number of counterparts and by each of the parties on separate counterparts each
of which when executed and delivered shall be deemed to be an original, but all
the counterparts together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopy
shall be equally effective as the delivery of a manually executed counterpart of
this Agreement.   5.9   Law and Jurisdiction   5.9.1   This Agreement shall be
governed by and construed in accordance with the law of the State of New York.

4



--------------------------------------------------------------------------------



 



5.9.2   Each party hereby submits to the non-exclusive jurisdiction of the
Courts of New York as regards any claim, dispute or matter arising out of or in
connection with this Agreement and its implementation and effect.   5.10  
Binding Effect       This Agreement shall be binding upon the parties hereto and
their successors in interest and assigns.   5.11   Notices       All notices,
demands, elections, requests and communications provided for hereunder shall be
in writing and sent: (a) by telefacsimile if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

  (i)   if to the Senior Noteholders, to Senior Noteholders at their respective
addresses as set forth on the books maintained by the Company, or at such other
address as any Senior Noteholder shall have specified to the Company in writing,
    (ii)   if to the Company, to the Company at its principal executive office
to the attention of Chief Executive Officer, or at such other address as the
Company shall have specified to the Senior Noteholders in writing;     (iii)  
if to CanArgo Limited, to CanArgo Limited at its principal executive office for
the attention of the Chief Executive Officer, or at such other address as
CanArgo Limited shall have specified to the Company in writing.

    Notices under this Section 5.10 will be deemed given only when actually
received.

[signature pages follows]

5



--------------------------------------------------------------------------------



 



IN WITNESS of which the parties have executed and delivered this document as a
deed on the date first before written.
SIGNED by

     
 
For and on behalf of CANARGO
   
ENERGY CORPORATION
   

         
Name:
       
 
 
 
   
 
       
Title:
       
 
 
 
   

     
 
   
For and on behalf of INGALLS & SNYDER
   
VALUE PARTNERS L.P.
   

         
Name:
       
 
 
 
   
 
       
Title:
       
 
 
 
   

     
 
NIKOLAOS D MONOYIOS
   
 
   
 
THOMAS L GIPSON
   
 
   
 
ARTHUR KOENIG
   
 
   
 
THOMAS L GIPSON IRA
   
 
   
 
EVAN JANOVIC
   
 
   
 
ARTHUR ABLIN
   

6



--------------------------------------------------------------------------------



 



     
 
For and on behalf of FLEDGLING
   
ASSOCIATES LLC
   
By: Hartz Trading, Inc., Manager
   

         
Name:
       
 
 
 
   
 
       
Title:
       
 
 
 
   

     
 
ADAM JANOVIC
   
 
   
 
NEIL JANOVIC
   
 
   
 
ANTHONY CORSO
   
 
   
 
JOHN GILMER
   
 
   
 
MARTIN SOLOMON
   
 
   
SIGNED by
   
 
   
 
For and on behalf of
   
CANARGO LIMITED
   

         
Name:
       
 
 
 
   
 
       
Title:
       
 
 
 
   

7



--------------------------------------------------------------------------------



 



SCHEDULES
SCHEDULE 1
Senior Noteholders

                                      (3)         (2)   Number of shares of  
(4)     Amount of Senior   Tethys Common Stock   Proportion of (1)   Secured
Note being   to be received on   Interest Payment Name of Senior Noteholders  
converted (US$)   Conversion   due on Conversion
Ingalls & Snyder Value Partners L.P.
    5,500,000       2,200,000       55 %
Arthur Koenig
    2,000,000       800,000       20 %
Thomas L Gipson IRA
    1,000,000       400,000       10 %
Evan Janovic
    275,000       110,000       2.75 %
Arthur Ablin
    250,000       100,000       2.5 %
Fledgling Associates LLC
    250,000       100,000       2.5 %
Adam Janovic
    200,000       80,000       2 %
Neil Janovic
    200,000       80,000       2 %
Anthony Corso
    125,000       50,000       1.25 %
John Gilmer
    125,000       50,000       1.25 %
Martin Solomon
    75,000       30,000       0.75 %

8



--------------------------------------------------------------------------------



 



SCHEDULE 2
Form of Warrant Certificate
(Senior Noteholders)

9



--------------------------------------------------------------------------------



 



SCHEDULE 2
FORM OF WARRANT
(Senior Noteholders)
THE WARRANTS REPRESENTED HEREBY AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF
THE WARRANTS (COLLECTIVELY, THE “WARRANT SECURITIES”), HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR REGISTERED OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY OTHER JURISDICTION IN RELIANCE UPON
EXEMPTIONS FROM SUCH REGISTRATION AFFORDED UNDER THE ACT AND APPLICABLE
SECURITIES LAWS OF OTHER JURISDICTIONS. THE WARRANT SECURITIES REPRESENTED
HEREBY MAY NOT BE OFFERED, SOLD, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS
REGISTERED UNDER THE ACT OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE ACT IS APPLICABLE (IN WHICH CASE THE ISSUER SHALL HAVE RECEIVED AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO SUCH
EFFECT) AND THE PROVISIONS OF ALL OTHER APPLICABLE SECURITIES LAWS ARE OBSERVED.
CANARGO ENERGY CORPORATION
Incorporated Under the Laws of the State of Delaware

                         
 
  No.                 Common
 
     
 
         
 
                    Stock Purchase Warrants    

CERTIFICATE FOR COMMON STOCK
PURCHASE WARRANTS
1. Warrant, This Warrant Certificate certifies that                     , or
registered assigns (the “Registered Holder”), is the registered owner of the
above indicated number of Warrants expiring on the Expiration Date, as
hereinafter defined. One (1) Warrant entitles the Registered Holder to purchase
one (1) share of the common stock, $.10 par value (a “Share”), of CanArgo Energy
Corporation, a Delaware corporation (the “Company”), from the Company at a
purchase price of $0.90 (the “Exercise Price”) at any time during the Exercise
Period, as hereinafter defined, upon surrender of this Warrant Certificate with
the exercise form hereon duly completed and executed and accompanied by payment
of the Exercise Price at the principal office of the Company.
     Upon due presentment for transfer or exchange of this Warrant Certificate
at the principal office of the Company, a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued in exchange for this Warrant Certificate, subject to
the limitations provided herein, upon payment of any tax or governmental charge
imposed in connection with such transfer. Subject to the terms hereof the
Company shall deliver Warrant Certificates in required whole number
denominations to Registered Holders in connection with any transfer or exchange
permitted hereunder.
     This Warrant is one of several warrants in substantially identical form
issued pursuant to the provisions of that certain Conversion Agreement dated
June 5, 2007 by and among the Company, CanArgo Limited (a company incorporated
under the laws of the Island of Guernsey), and the persons

10



--------------------------------------------------------------------------------



 



whose names and addresses are set out in Schedule 1 attached thereto (the
“Senior Noteholders” and individually a “Senior Noteholder”)(the “Conversion
Agreement”). Any capitalized terms not otherwise expressly defined herein shall
have the meaning ascribed thereto in the Conversion Agreement.
2. Restrictive Legends. Each Warrant Certificate shall bear legends
substantially in the form of the legends that appear at the beginning of this
Warrant Certificate. Each certificate representing Shares issued upon exercise
of a Warrant, unless such Shares are then registered under the Securities Act of
1933, as amended (the “Act”), shall bear a legend in substantially the following
form:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITES ACT OF 1933, AS AMENDED (THE“ACT”) OR REGISTERED OR QUALIFIED UNDER
THE SECURITIES LAWS OF ANY OTHER JURISDICTION IN RELIANCE UPON EXEMPTIONS FROM
SUCH REGISTRATION AFFORDED UNDER THE ACT AND SUCH APPLICABLE LAWS OF OTHER
JURISDICTIONS. THE SHARES REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD,
HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS REGISTERED UNDER THE ACT OR AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE ACT IS APPLICABLE (IN
WHICH CASE THE ISSUER SHALL HAVE RECEIVED AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO SUCH EFFECT) AND THE
PROVISIONS OF ALL OTHER APPLICABLE SECURITIES LAWS ARE OBSERVED.”
Each such certificate representing Shares may also bear such legend relating to
the issuance of such Shares pursuant to any applicable securities laws as
counsel for the Company shall reasonably deem appropriate.
3. Exercise. Subject to the terms hereof: the Warrants, evidenced by this
Warrant Certificate, may be exercised at the Exercise Price in whole or in part
at any time during the period (the “Exercise Period”) commencing on the next
Business Day after the Conversion Date as contemplated by Section 4 of the
Conversion Agreement and terminating at the close of business on the earlier of:
(i) July 25, 2009; or (ii) or shall be exercised on such sooner date at the
election of the Company and upon at least thirty (30) days prior written notice
to the Registered Holder in the event that: (a) the Manavi M12 well indicates,
by way of an independent engineering report, sustainable production, if
developed, in excess of 7,500 barrels of oil per day or (b) all the warrants
originally issued under that certain Note and Warrant Purchase Agreement dated
as of March 3, 2006 by and among the Company and the purchasers listed therein
are exercised by the holders thereof and the average closing price for the
Company’s Common Stock on the American Stock Exchange or, if the Common Stock is
not then listed for trading on the American Stock Exchange (“AMEX”) then the
Oslo Stock Exchange, is above U.S. $2.00 (or its equivalent in NOK, and in any
case adjusted for any stock dividends, stock split, its reverse split,
recapitalization or reorganization) for a period of five consecutive trading
days (the “Expiration Date”). The Exercise Period may also be extended by the
Company’s Board of Directors.
     A Warrant shall be deemed to have been exercised in immediately prior to
the close of business on the date (the “Exercise Date”) of the surrender to the
Company at its principal offices of this Warrant Certificate with the exercise
form attached hereto executed by the Registered Holder and accompanied by
payment to the Company, in cash or by official bank or certified check, of an
amount equal to the aggregate Exercise Price, in lawful money of the United
States of America.
     The person entitled to receive the Shares issuable upon exercise of a
Warrant or Warrants (“Warrant Shares”) shall be treated for all purposes as the
holder of such Warrant Shares as of the close of business on the Exercise Date.
The Company shall not be obligated to issue any fractional share interests in
Warrant Shares issuable or deliverable on the exercise of any Warrant or script
or cash with

11



--------------------------------------------------------------------------------



 



respect thereto, but, if Company elects not to issue a fractional share, the
Company will pay a cash adjustment in respect of any fraction of a Warrant Share
which would otherwise be issuable in an amount equal to the same fraction of the
amount by which the market price of a Share on the date of exercise exceeds the
Exercise Price, such market price to be determined in good faith by the Board of
Directors of the Company. If more than one Warrant shall be exercised at one
time by the same Registered Holder, the number of full Shares which shall be
issuable on exercise thereof shall be computed on the basis of the aggregate
number of full shares issuable on such exercise.
     Promptly, and in any event within ten business days after the Exercise
Date, the Company shall cause to be issued and delivered to the person or
persons entitled to receive the same, a certificate or certificates for the
number of Warrant Shares deliverable on such exercise.
     The Company may deem and treat the Registered Holder of the Warrants at any
time as the absolute owner thereof for all purposes, and the Company shall not
be affected by any notice to the contrary. The Warrants shall not entitle the
Registered Holder thereof to any of the rights of shareholders or to any
dividend declared on the Shares unless the Registered Holder shall have
exercised the Warrants and thereby purchased the Warrant Shares prior to the
record date for the determination of holders of Shares entitled to such dividend
or other right.
4. Net Issue Conversion. Notwithstanding anything in this Warrant to the
contrary, the Registered Holder hereof may, subject to the prior concurrence of
the Company, in lieu of exercising this Warrant in the manner provided above in
Section 3, elect to convert this Warrant into Warrant Shares equal in number to
the value of the exercised Warrants by so indicating on the Form of Election to
Purchase attached hereto, in which event the Registered Holder shall receive a
number of Warrant Shares equal to following shall occur.
          [(X multiplied by (Y minus Z)] divided by Y;
          where:
          X = Number of Warrants Converted
          Y = Fair Market Value of one share of Common Stock
          Z = Exercise Price
For purposes of the above, “Fair Market Value” shall equal the closing price for
the Company’s Common Stock on the Exercise Date, as reported on the AMEX or, if
the Common Stock is not then listed for trading on the AMEX, then the dollar
equivalent of such closing price as reported on the Oslo Stock Exchange on the
Exercise Date.
5. Reservation of Shares and Payment of Taxes. The Company covenants that it
will at all times reserve and have available from its authorized Common Stock
such number of shares as shall then be issuable on the exercise of outstanding
Warrants. The Company covenants that all Warrant Shares which shall be so
issuable shall be duly and validly issued, fully paid and nonassessable, and
free from all taxes, liens and charges with respect to the issue thereof.
     The Registered Holder shall pay all documentary, stamp or similar taxes and
other government charges that may be imposed with respect to the issuance,
transfer or delivery of any Warrants and Warrant Shares on exercise of the
Warrants. In the event the Warrants or Warrant Shares are to be delivered in a
name other than the name of the Registered Holder of the Warrant Certificate, no
such

12



--------------------------------------------------------------------------------



 



delivery shall be made unless the person requesting the same has paid the amount
of any such taxes or charges incident thereto.
6. Registration of Transfer. The Warrant Certificates may be transferred in
whole or in part, provided any such transfer complies with all applicable
foreign and United States federal and state securities laws and, if requested by
the Company, the Registered Holder delivers to the Company an opinion of counsel
to that effect, in form and substance reasonably acceptable to the Company.
Warrant Certificates to be transferred shall be surrendered to the Company at
its principal office. The Company shall execute, issue and deliver in exchange
therefore the Warrant Certificate or Certificates which the Registered Holder
making the transfer shall be entitled to receive.
     The Company shall keep transfer books at its principal office which shall
register Warrant Certificates and the transfer thereof. On due presentment of
any Warrant Certificate for registration of transfer at such office, the Company
shall execute, issue and deliver to the transferee or transferees a new Warrant
Certificate or Certificates representing an equal aggregate number of Warrants.
All Warrant Certificates presented for registration of transfer or exercise
shall be duly endorsed or be accompanied by a written instrument or instruments
of transfer in form and substance satisfactory to the Company. The Company may
require payment of a sum sufficient to cover any tax or other government charge
that may be imposed in connection therewith.
     All Warrant Certificates so surrendered, or surrendered for exercise, or
for exchange in case of mutilated Warrant Certificates, shall be promptly
cancelled by the Company and thereafter retained by the Company until the
Expiration Date. Prior to due presentment for registration of transfer thereof
the Company may treat the Registered Holder of any Warrant Certificate as the
absolute owner thereof (notwithstanding any notations of ownership or writing
thereon made by anyone other than the Company), and the Company shall not be
affected by any notice to the contrary.
7. Loss or Mutilation. On receipt by the Company of evidence satisfactory as to
the ownership of and the loss, theft, destruction or mutilation of this Warrant
Certificate, the Company shall execute and deliver, in lieu thereof a new
Warrant Certificate representing an equal aggregate number of Warrants. In the
case of loss, theft or destruction of any Warrant Certificate, the individual
requesting issuance of a new Warrant Certificate shall be required to indemnify
the Company in an amount satisfactory to the Company. In the event a Warrant
Certificate is mutilated, such Certificate shall be surrendered and canceled by
the Company prior to delivery of a new Warrant Certificate. Applicants for a new
Warrant Certificate shall also comply with such other reasonable regulations as
the Company may prescribe.
8. Adjustment of Shares. The number and kind of securities issuable upon
exercise of a Warrant or to be delivered upon the redemption of Warrants
hereunder shall be subject to adjustment from time to time upon the happening of
certain events (“Adjustment Event”), as follows:
     (a) If the Company shall, at any time prior to the complete exercise of the
Warrants evidenced hereby, declare or pay to the holders of its outstanding
Shares, a dividend payable in any kind of shares of stock or other securities of
the Company, or in property, or otherwise than in cash, the Registered Holder
upon thereafter exercising the Warrants evidenced hereby as herein provided
shall be entitled to receive for the Exercise Price, in addition to one Warrant
Share, such additional share or shares of stock or scrip representing fractions
of a share or other securities or property as the Registered Holder would have
received in the form of such dividend if he had been the holder of record of
such Warrant Share on the record date for the determination of common
stockholders entitled to receive such dividend.
     (b) If the Company shall, while any Warrants evidenced hereby remain in
force, effect a recapitalization of such character that the Shares covered
hereby shall be changed into or become

13



--------------------------------------------------------------------------------



 



exchangeable for a larger or smaller number of shares, then thereafter, the
number of Shares which the Registered Holder shall be entitled to purchase
hereunder, shall be increased or decreased, as the case may be, in direct
proportion to the increase or decrease in the number of Shares of the Company by
reason of such recapitalization, and the Exercise Price (per Share) shall in the
case of an increase in the number of Shares be proportionately reduced, and in
the case of a decrease in the number of shares be proportionately increased.
     (c) In case of any reorganization of the Company (or any other corporation
the stock or other securities of which are at the time receivable upon exercise
of a Warrant) or in case the Company (or any such other corporation) shall merge
into or with or consolidate with another corporation or convey all or
substantially all of its assets to another corporation or enter into a business
combination of any form as a result of which the Shares or other securities
receivable upon exercise of a Warrant are converted into other stock or
securities of the same or another corporation, then and in each such case, the
Registered Holder of a Warrant, upon exercise of the purchase right at any time
after the consummation of such reorganization, consolidation, merger, conveyance
or combination, shall be entitled to receive, in lieu of the Shares or other
securities to which such Registered Holder would have been entitled had he
exercised the purchase right immediately prior thereto, such stock and
securities which such Registered Holder would have owned immediately after such
event with respect to the Shares and other securities for which a Warrant may
have been exercised immediately before such event had the Registered Holder
exercised the Warrant immediately prior to such event.
     (d) In case the Company shall at any time prior to the exercise of a
Warrant evidenced hereby make any distribution of its assets to holders of its
Shares by way of a liquidating or partial liquidating dividend or by way of a
return of capital, or other than as a dividend payable out of earnings or any
surplus legally available for dividends under the laws of the state of its
incorporation, then the Registered Holder upon thereafter exercising such
Warrant as herein provided after the date of record for the determination of
those holders of Shares entitled to such distribution of assets, shall be
entitled to receive for the Exercise Price, in addition to a Warrant Share, the
amount of such assets (or at the option of the Company, a sum equal to the value
thereof at the time of such distribution to holders of Shares as such value is
determined by the Board of Directors of the Company in good faith) which would
have been payable to the Registered Holder had he been the holder of record of
such Warrant Share receivable upon exercise of such Warrant on the record date
for the determination of those entitled to such distribution.
     The Company shall mail to the holder of this Certificate at least twenty
(20) days prior to any Adjustment Event a notice specifying the date on which
any such Adjustment Event is to occur together with a description thereof.
     In each case of an adjustment in the Shares or other securities receivable
upon the exercise of a Warrant, the Company shall promptly notify the Registered
Holder of such adjustment. Such notice shall set forth the facts upon which such
adjustment is based.
9. Reduction in Exercise Price .
     The Company’s Board of Directors may, at its sole discretion, reduce the
Exercise Price of the Warrants in effect at any time either for the life of the
Warrants or any shorter period of time determined by the Company’s Board of
Directors. The Company shall promptly notify the Registered Holders of any such
reduction in the Exercise Price. Notwithstanding the foregoing, in no event
shall the number of Shares issuable to the holders of the Warrants pursuant to
this Section 9 cause the holders of the Warrants collectively to own in excess
of 19.9% of the outstanding Common Stock of the Company as at the date of the
Note Purchase Agreement unless the Company has obtained the prior approval of
its stockholders as required by Section 713 of the AMEX Company Guide as in
effect from time to time, provided,

14



--------------------------------------------------------------------------------



 



however, that the Company shall use commercially reasonable efforts to
diligently seek to obtain such approval of its stockholders.
10. Notices. All notices, demands, elections, requests and communications
provided for hereunder shall be in writing and sent
     (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
     (b) by registered or certified mail with return receipt requested (postage
prepaid), or
     (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:
          (i) if to the Registered Holder or its nominee, to the Registered
Holder or its nominee at the address of the Registered Holder as set forth on
the books maintained by the Company, or at such other address as such Registered
Holder or nominee shall have specified to the Company in writing,
          (ii) if to the Company, to the Company at its principal executive
office to the attention of Chief Executive Officer, or at such other address as
the Company shall have specified to the holder of each Warrant in writing.
     Notices under this Section 10 will be deemed given only when actually
received.

15



--------------------------------------------------------------------------------



 



11. General Provisions. This Warrant Certificate shall be construed and enforced
in accordance with, and governed by, the laws of the State of Delaware, where
the Company maintains its registered offices. Except as otherwise expressly
stated herein, time is of the essence in performing hereunder. The headings of
this Warrant Certificate are for convenience in reference only and shall not
limit or otherwise affect the meaning hereof.
     IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
duly executed as of the                      day of                     , 2007.

                  CanArgo Energy Corporation    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

16



--------------------------------------------------------------------------------



 



CanArgo Energy Corporation
     The following abbreviations, when used in the inscription on the face of
this instrument, shall be construed as though they were written out in full
according to applicable laws or regulations:

              TEN COM — as tenants in common   UNIF GIFT MIN ACT- Custodian    
TEN ENT — as tenants by the entireties
 
 
        JR TEN — as joint tenants with right   (Cust)           (Minor)     of
survivorship and not as tenants in   under Uniform Gifts    
common
  to Minor Act                                  .        
 
  (State)         

Additional abbreviations may also be used though not in the above list.
FORM OF ASSIGNMENT
(To be Executed by the Registered Holder if He
Desires to Assign Warrants Evidenced by the
Within Warrant Certificate)
     FOR VALUE RECEIVED
                                                             hereby sells,
assigns and transfers (                    ) Warrants, evidenced by the within
Warrant Certificate, and does hereby irrevocably constitute and
appoint                                         Attorney to transfer the said
Warrants evidenced by the within Warrant Certificates on the books of the
Company, with full power of substitution.

                 
Dated:                                                        
                                                                 .
Signature    
 
 
 
           

Notice: The above signature must correspond with the name as written upon the
Face of the Warrant Certificate in every particular, without alteration or
enlargement or any change whatsoever.
Signature Guaranteed:
SIGNATURE MUST BE GUARANTEED BY A COMMERCIAL BANK OR MEMBER FIRM OF ONE OF THE
FOLLOWING STOCK EXCHANGES: NEW YORK STOCK EXCHANGE, PACIFIC COAST STOCK
EXCHANGE, AMERICAN STOCK EXCHANGE, OR MIDWEST STOCK EXCHANGE.

17



--------------------------------------------------------------------------------



 



FORM OF ELECTION TO PURCHASE
(To be Executed by the Holder if he Desires to Exercise
the Warrants Evidenced by the Warrant Certificate)
To CanArgo Energy Corporation:
          [The undersigned hereby irrevocably elects to exercise
                                         (   ) Warrants, evidenced by the within
Warrant Certificate for, and to purchase thereunder,                           
                                    (                                           
) full shares of Common Stock issuable upon exercise of said Warrants and
delivery of $                      and payment of any applicable taxes.
     OR
          [The undersigned hereby irrevocably elects to
convert                                        
(                                        ) Warrants, evidenced by the within
Warrant Certificate, and to acquire Warrant Shares pursuant to the “Net Issue
Conversion” provision in Section 4 thereof, and, upon payment of any applicable
taxes, to acquire Warrant Shares thereunder.]
          The undersigned hereby warrants and represents that he/it is an
“accredited investor” as defined under Rule 501(a) of the Securities Act of
1933, as amended and accordingly the Warrants being exercised and the securities
deliverable upon exercise thereof have been registered under the Act or are
exempt from registration thereunder.
          Please register the certificates for such share as follows:
Please insert taxpayer identification
Or social security number (if any)            
                                                                      .

     
 
(Please print name)
   
 
   
 
(Please print address)
   

          If said number of Warrants shall not be all the Warrants evidenced by
the within Warrant Certificate, the undersigned requests that a new Warrant
Certificate evidencing the Warrants not so exercised be registered in the name
of the undersigned at the following address and deliver the Certificate to that
address:

     
 
(Please print address)
   

(SIGNATURES CONTINUED ON FOLLOWING PAGE)

                     
Dated:
 
 
      Signature:  
 
.   

18



--------------------------------------------------------------------------------



 



     NOTICE: The above signature must correspond with the name as written upon
the face of the within Warrant Certificate in every particular, without
alteration or enlargement or any change whatsoever. If the certificate
representing the shares is to be registered in a name other than that in which
the within Warrant Certificate is registered, the signature of the holder hereof
must be guaranteed.
Signature Guaranteed:
                                                            
                    .
SIGNATURE MUST BE GUARANTEED BY A COMMERCIAL BANK OR MEMBER FIRM OF ONE OF THE
FOLLOWING STOCK EXCHANGES: NEW YORK STOCK EXCHANGE, PACIFIC COAST STOCK
EXCHANGE, AMERICAN STOCK EXCHANGE, OR MIDWEST STOCK EXCHANGE.

19